DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-15, 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claims recite two step extraction. However, application of pressure is required only for one of the steps. The claims omit essential step of pressure application during both steps.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2002/0031594 A1) in view of Mertens (US 2016/0264916 A1).
In regard to claim 9, Ono et al discloses hop-oil enriched extract:
There are provided a method of extracting essential oil-rich hop extract from hop, using supercritical or subcritical carbon dioxide as the solvent, the above mentioned essential oil-rich hop extract, and a product comprising a mixture of the hop extract and a hop extract residue. There is also provided a method of applying the product to the production of wort or beer. The extraction is carried out either in one stage controlling the pressure of the carbon dioxide in the extraction tank at 80 - 100 kg/cm2, or performing the extraction at a pressure of over 100 kg/cm2 and conducting the separation in two stages. 
The invention is directed to the production of oil enriched hop extract. Ono also discloses of oil enriched hop extract.
In regard to the concentration of hop oils in the extract (claims 13-14), Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 


Further Ono et al discloses obtaining extract by the method of the present invention having the following characteristics:

    PNG
    media_image1.png
    184
    294
    media_image1.png
    Greyscale

Further in regard to the hop oil concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the hop oil concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

In regard to claim 9, Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then 

In regard to claim 9, Ono et al discloses:
[0010] The object of the present invention is to provide a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a process for production of beer with excellent aromaticity by utilizing the obtained essential oil components in an effective manner during the process of beer manufacturing.

In regard the pressure recitations, Ono et al discloses:
[0067] Normally, when extraction from hops is carried out using supercritical or subcritical carbon dioxide as the solvent, the pressure of the carbon dioxide in the extraction tank is usually 60 -400 kg/cm.sup.2, and the temperature is in a range of 20-100.degree. C., while in the separation tank, the pressure is 20-150 kg/cm.sup.2 and the temperature is in a range of 20-100.degree. C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm.sup.2, to obtain a hop extract containing a large amount of specific essential oil components. Here, the conditions of the separation tank are not restricted so long as the pressure is lower than that in the extraction tank, but from the point of view of separation efficiency, a pressure in the range of 20-50 kg/cm.sup.2 is preferred. In the other method according to the present invention, the extraction is performed at a pressure greater than 100 kg/cm.sup.2 but less than 400 kg/cm.sup.2, and in the first separation tank the bitter components are separated with the separation pressure lower than the extraction pressure but at 100 kg/cm.sup.2 or higher, and then the pressure of the second separation tank is kept at lower than 100 kg/cm.sup.2, and preferably in range of 20-50- kg/cm.sup.2, by which an extract containing a large amount of specific essential oil components may be separated in the second separation tank. Needless to mention, the bitter components separated and extracted in the first separation tank may be effectively used to impart bitterness to the beer. In 

Hence, Ono discloses pressure between 100kg/cm2 (1422 psi) to 400kg/cm2 (5869 psi). Claim 9 recites the pressure of 3700 psi.
Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 12, Ono et al discloses one-hour extraction (Example 1).

Claims 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2002/0031594 A1) in view of Mertens (US 2016/0264916 A1).
In regard to claims 15 and 23, Ono et al discloses hop-oil enriched extract:
There are provided a method of extracting essential oil-rich hop extract from hop, using supercritical or subcritical carbon dioxide as the solvent, the above mentioned essential oil-rich hop extract, and a product comprising a mixture of the hop extract and a hop extract residue. There is also provided a method of applying the product to the production of wort or beer. The either in one stage controlling the pressure of the carbon dioxide in the extraction tank at 80 - 100 kg/cm2, or performing the extraction at a pressure of over 100 kg/cm2 and conducting the separation in two stages. 
The invention is directed to the production of oil enriched hop extract. Ono also discloses of oil enriched hop extract.
In regard to the concentration of hop oils in the extract (claims 1, 13-14), Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 


Further Ono et al discloses obtaining extract by the method of the present invention having the following characteristics:

    PNG
    media_image1.png
    184
    294
    media_image1.png
    Greyscale

Further in regard to the hop oil concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the hop oil concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 15 and 23, Ono et al is silent as to the extract being pourable at room temperature. Mertens discloses:
[0045] The complexes of the hop acids with the carbon-containing chemical substances with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group can be formed, in the absence of solvents (solvent-free conditions), by blending or mixing the carbon-containing chemical substances (one type or more than one type) with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group with for example powdered hops containing alpha-acids (eventually prior to pelletization of the blend material), or hop extracts containing alpha-acids, or isomerized hop extracts containing iso-alpha-acids. These complexes of hop acids and carbon-containing chemical substances with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group can also be formed in the presence of (organic) solvents or mixtures of solvents, such as water and ethanol. The addition of a solvent (e.g. ethanol) can for example facilitate the complex formation by lowering the viscosity of a hop extract (such as a very viscous purified beta-acid extract) and thus improving the mixing (or mixability) of the hop acids with the carbon-containing chemical substances with at least one functional 
One of ordinary skill in the art would have been motivated to add solvent to the hop extract in order to lower the viscosity of the hop extract as suggested by Mertens.
Ono et al discloses addition of hop extract to the beer wort (Example 4). One of ordinary skill in the art would have been not have been motivated to vary the viscosity of the hop extract in order to obtain hop extract product that is easy to add to the wort.
In regard to claim 19, Ono et al is silent as to the presence of uncharacterized hop constituents. Ono et al is concerned with the presence of hop oils and alpha acids in the extract. The presence of uncharacterized hop resins is not important. One of ordinary skill in the art would have been not have been motivated to include uncharacterized resins in the hop extract composition based on the lack of interest in their inclusion. In any case, the presence of uncharacterized resins in the extract would depend on the method of extract preparation.
In regard to claims 15, 17-18 and 20, Ono et al discloses:
Example 4 
Example of Production of Beer from the Wort to Which the Product Containing Essential Oil 
[0082] A 10 g portion of the extract A obtained in Example 1 was mixed with 15 g of the hop extract residue obtained in Example 1 to obtain a product containing essential oil. A 1.5 g portion of this product containing essential oil was added to 100 liters of wort to which bitterness had been imparted by addition thereto of hops as well as by a conventional method, at 5 minutes before the end of boiling, and after whirlpool rest according to a conventional method, the clear hot wort was decanted from the whirlpool tank and followed by passing a plate cooler to obtain the cooled wort. This was designated as cooled wort H. In the same manner, 18.7 g of the extract B obtained in Example 1 (Comparative Example) was added to 100 liters of wort to which bitterness had been imparted by addition of hop thereto, and the wort was treated in the same manner as described above to obtain cooled wort J. As a control was used a mixture prepared by adding 100 g of the grinded hop pellets used in Example 1 to 100 


    PNG
    media_image2.png
    176
    349
    media_image2.png
    Greyscale


In regard to claims 21 and 22, Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 

In regard to claim 7, Ono et al discloses:
[0010] The object of the present invention is to provide a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a process for production of beer with excellent aromaticity by utilizing the obtained essential oil components in an effective manner during the process of beer manufacturing.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2002/0031594 A1) in view of Mertens (US 2016/0264916 A1) as applied to claim 15 above and further in view of Liu et al (CN 101148632 A).
New claim 24 has been added to recite “[t]he method of claim 15, further comprising molecular distillation of the second extracted fraction to extract hop oils, wherein the hop oils are added to the first extracted fraction”. Ono et al is silent as to the molecular distillation as a method for hop oil extraction.
Liu et al discloses:
The process of separating essential hop oil, alpha-acid and beta-acid from hop extractum is one molecular distillation process including several stages of molecular distillation in different heating temperatures, different vacuum degrees and different condensing temperatures to separate out essential hop oil, alpha-acid and beta-acid successively. The pure physical separation process can maintain the natural flavor of the essential hop oil. The obtained alpha-acid and beta-acid may be applied directly for beer brewing, or as the material for further producing isoalpha-acid, dihydro isoalpha-acid, tetrahydro isoalpha-acid, hexahydro isoalpha-acid and hexahydro beta-acid. The process has the advantages of high product purity, high recovering rate, simple operation and less steps, and is suitable for industrial production (Abstract).
One of ordinary skill in the art would have been moti8vated to modify the combination of Ono et al and Mertens in view of Liu et al and to employ molecular distillation as a conventional method for hop oil separation from alpha acids as evidenced by Liu et al. One of ordinary skill in the art would have been motivated to employ molecular distillation as disclosed by Liu et al for the following advantages —“high product purity, high recovering rate, simple operation and less steps, and is suitable for industrial production”.


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, it is noted that the instant claims recite  a first time period and the second time period, however, there is no indication that the first time period is different from the second time period, or there is no overlap between the first time period and the second time period. There is no indication that the specific conditions during the hop extraction are different. The claims suggest that both extracts could be extracted at the same pressure  of 3700 psi.
In response to Applicant’s arguments regarding pressure recitations, it is noted that Ono et al discloses:
[0067] Normally, when extraction from hops is carried out using supercritical or subcritical carbon dioxide as the solvent, the pressure of the carbon dioxide in the extraction tank is usually 60 -400 kg/cm.sup.2, and the temperature is in a range of 20-100.degree. C., while in the separation tank, the pressure is 20-150 kg/cm.sup.2 and the temperature is in a range of 20-100.degree. C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm.sup.2, to obtain a hop extract containing a large amount of specific essential oil components. Here, the conditions of the separation tank are not restricted so long as the pressure is lower than that in the extraction tank, but from the point of view of separation efficiency, a pressure in the range of 20-50 kg/cm.sup.2 is preferred. In the other method according to the present invention, the extraction is performed at a pressure greater than 100 kg/cm.sup.2 but less than 400 kg/cm.sup.2, and in the first separation tank the bitter components are separated with the separation pressure lower than the extraction pressure but at 100 kg/cm.sup.2 or higher, and then the pressure of the second separation tank is kept at lower than 100 kg/cm.sup.2, and preferably in range of 20-50- kg/cm.sup.2, by which an extract containing a large amount of specific essential oil components may be separated in the second separation 

Hence, Ono discloses pressure between 100kg/cm2 (1422 psi) to 400kg/cm2 (5869 psi). Claim 9 recites the pressure of 3700 psi.
Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
On 10/19/2021, Applicants have submitted a Declaration under 37 C.F.R. 1.132 by Alex Byelashov, PhD.
In response to the Declaration, it is noted that the Declaration has not provided a comparison to the closest prior art. The Declaration provided comparison to the conventional extracts.
Applicants’ attention is further directed to the following passages in the MPEP:

The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the 
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if 
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VERA STULII/Primary Examiner, Art Unit 1791